218 F.3d 1267 (11th Cir. 2000)
DANIEL WEBSTER and PEGGY WEBSTER, et al., Plaintiffs-Cross-Appellants,WEBSTER GREEN THUMB COMPANY, and others similarly situated, Plaintiff-Appellee, Cross-Appellant,v.FULTON COUNTY, GEORGIA, Defendant-Appellant, Cross-Appellee,MIKE KENN; MICHAEL HIGHTOWER, et al., Defendants-Cross-Appellees.
No. 99-12216
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
July 19, 2000

Appeal from the United States District Court for the Northern District of Georgia D. C. Docket No. 96-02399-CV-TWT-1
Before ANDERSON, Chief Judge, DUBINA and HILL, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of the opinion of the district court published at 51 F.Supp.2d 1354 (N.D. Ga. 1999).

AFFIRMED.1


NOTES:


1
 We decline to address appellants' challenge to the scope of the injunction. The argument was not presented to the district court; rather, it was raised for the first time on appeal.